              Case 2:19-cv-01418-JLR Document 25 Filed 07/20/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MEGAN SCARLETT,                              CASE NO. C19-1418JLR

11                               Plaintiff,              ORDER DENYING MOTION TO
                   v.                                    CONTINUE TRIAL DATE
12
            JOHN DOE, et al.,
13
                                 Defendants.
14

15          Before the court is Defendants Swissport Cargo Services, L.P., Swissport Fueling,

16   Inc., and Swissport U.S.A. Inc.’s (collectively “Swissport”) motion to continue the trial

17   date. (See Mot. (Dkt. # 17).) Plaintiff Megan Scarlett opposes the motion. (Resp. (Dkt.

18   # 19).) For the reasons set forth below, the court DENIES Swissport’s motion.

19          Swissport removed this case to federal court on September 4, 2019. (See Not. of

20   Removal (Dkt. # 1).) Trial is currently set for February 16, 2021, and the discovery

21   deadline is October 19, 2020. (See Sched. Order (Dkt. # 14) at 1.) Swissport relies on

22   several apparent discovery disputes between the parties and difficulties created by the


     ORDER - 1
              Case 2:19-cv-01418-JLR Document 25 Filed 07/20/20 Page 2 of 4



 1   coronavirus 2019 (“COVID-19”) pandemic to support its request to continue the trial

 2   date. (See Mot. at 10.) In response, Ms. Scarlett contends that Swissport’s motion to

 3   continue the trial date is, in effect, a “preemptive strike” regarding a motion to compel

 4   that Swissport was preparing at the time it filed its motion to continue. (See Resp. at 4.)

 5          The court issues scheduling orders setting trial and related dates to provide a

 6   reasonable schedule for the resolution of disputes. Pursuant to Federal Rule of Civil

 7   Procedure 16(b)(4), “[a] schedule may only be modified for good cause and with the

 8   judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” for purposes of Rule 16

 9   focuses on the diligence of the party seeking to modify the pretrial scheduling order.

10   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992). Parties

11   must “diligently attempt to adhere to that schedule throughout the subsequent course of

12   the litigation.” Jackson v. Laureate, Inc., 186 F.R.D. 605, 607 (E.D. Cal. 1999); see also

13   Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D. W. Va. 1995). In part, the “good cause”

14   standard requires the parties to demonstrate that “noncompliance with a Rule 16 deadline

15   occurred or will occur, notwithstanding [the parties’] diligent efforts to comply, because

16   of the development of matters which could not have been reasonably foreseen or

17   anticipated at the time of the Rule 16 scheduling conference . . . .” Jackson, 186 F.R.D.

18   at 608. Further, the court’s scheduling order states that the dates are “firm,” that “[t]he

19   court will alter these dates only upon good cause shown,” and that “failure to complete

20   discovery within the time allowed is not recognized as good cause.” (Sched. Order at 2.)

21          Here, Swissport has not shown good cause to continue the trial date. The presence

22   of unresolved discovery disputes does not constitute good cause. (See Sched. Order at 2.)


     ORDER - 2
               Case 2:19-cv-01418-JLR Document 25 Filed 07/20/20 Page 3 of 4



 1   Moreover, the discovery deadline is several months away. (See id. at 2.) Finally,

 2   Swissport does not explain why, even if it showed good cause to extend the discovery

 3   deadline, that would equate to good cause to extend the trial date as well. (See generally

 4   Mot.)

 5           The court is aware of the difficulties caused by the COVID-19 pandemic.

 6   However, the pandemic began roughly six months before the discovery deadline in this

 7   case, and courts, parties, and litigants across the country have adapted to utilizing remote

 8   methods more broadly. Swissport fails to explain specifically how the COVID-19

 9   pandemic prevents the parties from taking video or telephonic depositions or timely

10   resolving their disputes regarding document productions and other discovery issues that

11   parties frequently accomplished remotely even before the pandemic began. (See

12   generally id.)

13           For the above reasons, the court DENIES Swissport’s motion to continue the trial

14   date. The court further reminds the parties that “the judges of this district are very

15   concerned about professionalism among attorneys, especially in the conduct of

16   discovery” (Local Rules W.D. Wash. LCR Introduction) and encourages the parties to

17   utilize remote methods of discovery wherever possible (see, e.g., Fed R. Civ. P. 30(b)(4)

18   (“The parties

19   //

20   //

21   //

22   //


     ORDER - 3
                Case 2:19-cv-01418-JLR Document 25 Filed 07/20/20 Page 4 of 4



 1   may stipulate—or the court may on motion order—that a deposition be taken by

 2   telephone or other remote means.”)). 1

 3          Dated this 20th day of July, 2020.

 4

 5                                                        A
                                                          JAMES L. ROBART
 6
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21          1
               The only relief Swissport seeks in its motion is a trial continuance. (See Mot. at 11.)
     Therefore, the court declines to issue discovery-related orders regarding the discovery disputes
22   the parties reference in their briefing, which are not properly before the court at this time.


     ORDER - 4
